DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2022 has been entered.
Response to Arguments
Applicant’s arguments filed 1/28/2022 have been fully considered but are not persuasive. 

    PNG
    media_image1.png
    532
    509
    media_image1.png
    Greyscale

Silva et al. (US 2018/0099665 A1) Figure 6

As discussed above, the applicant’s arguments are unpersuasive and the rejection of the claims under 35 U.S.C. §103 are therefore maintained.
Response to Amendment
Regarding the objection to the claims, applicant has amended the claims to overcome the objection. The objection to the claims has been withdrawn.
Regarding the rejections under 35 U.S.C. §103, applicant’s arguments are unpersuasive for reasons stated above. The rejections under 35 U.S.C. §103 have not been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 9, 11-13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (U.S. Patent Application Publication No. 2019/0384302 A1; hereinafter Silva) in view of You (U.S. Patent Application Publication No. 2018/0099665 A1) and further in view of Kato et al. (U.S. Patent Application Publication No. 2013/0282236 A1; hereinafter Kato).
Regarding claims 1, 9, and 17, Silva discloses:
a processor (one or more processors 416, see at least [0055] and Fig. 4) 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (memory 418 communicatively coupled with the one or more processors 416, see at least [0055] and Fig. 4) 
perceiving a driving environment surrounding the ADV based on sensor data obtained from a plurality of sensors, including detecting one or more moving obstacles (vehicle 102 captures LIDAR and/or image data of the environment and identifies objects 806 and 812 in the environment, see at least [0111]-[0112])
determining and tracking obstacle states of the one or more moving obstacles (vehicle 102 receives data of object 812 as a measured trace such as a trajectory, see at least [0112])
wherein each of the obstacle states comprises a location, a speed, and heading direction of one of the one or more moving obstacles at a particular point in time (the measured trace 814 of the dynamic object 812 includes position, velocity, and orientations, see at least [0112])
determining that a first moving obstacle of the one or more moving obstacles is blocked by an object based on further sensor data obtained from the sensors (the system determines that the object 812 will enter an occlusion region 808, see at least [0113]), 
in response to the first moving obstacle being within a proximity to a target path of the ADV, predicting movement of the first moving obstacle based on prior obstacle states associated with the first moving obstacle while the first moving obstacle is blocked by the object (generate predicted trajectories for objects within a threshold distance from the vehicle, see at least [0064]; the system predicts trajectories for the object 812 while it is in the occlusion region 808 based on the measured trace 814 from sensor data, see at least [0113] and Fig. 6-7), and in response to the first moving obstacle being out of the proximity to the target path of the ADV, ignoring the first moving obstacle; *Examiner sets forth since the system only generates trajectories for objects within a threshold distance from the vehicle and the occlusion region, the converse (not generating trajectories for objects outside of the threshold distance) is also true. 
planning a trajectory for the ADV in view of the predicted movement of the first moving obstacle; and controlling the ADV according to the trajectory to drive the ADV (vehicle 102 is controlled based on the predicted trajectories, see at least [0114])
Silva does not explicitly disclose:
tracking obstacles for a predetermined period of time
obstacle state buffer
to avoid collision with the first moving obstacle

tracking obstacles for a predetermined period of time (target vehicle sensing unit 1300 senses target vehicles at predetermined time intervals, see at least [0120])
collision avoidance with the first moving obstacle (see at least abstract)
Though Silva does not explicitly teach a predetermined time and the path planning as a means of collision avoidance, Silva discloses the method being used to prevent collisions since the vehicle is prevented from driving in an area that is occupied by an object such as a pedestrian (see Silva [0014]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle path planning disclosed by Silva by adding the predetermined time and collision avoidance taught by You. One of ordinary skill in the art would have been motivated to make this modification in order to prevent a collision “with respect to an object having a high possibility of collision” (see You [0008]).
Additionally, Kato teaches:
including allocating an obstacle state buffer and storing the obstacle states of the moving obstacle at different points in time in the allocated obstacle state buffer (sensor data 330 is stored in the sensor data buffer 212 for each vehicle detected, see at least [0060], [0082], [0090], and Fig. 4), wherein each of the obstacle states comprises a location, a speed, and heading direction of one of the one or more moving obstacles at a particular point in time (a detected vehicle relative distance, position, speed, and direction are stored at different time stamps, see at least [0073]-[0075])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle path planning disclosed by Silva and the predetermined time and collision avoidance taught by You by adding the sensor data buffer at 

With regard to 9, the claim is direct to a non-transitory machine-readable medium. The cited portions of Silva, You, and Kato used in the rejection of claim 1 teach a non-transitory machine-readable medium (see at least [0089]) as well as the claimed elements. Therefore, claim 9 is rejected under the same rationales used in the rejection of claim 1.
With regard to claim 17, the claim is direct to a data processing system. The cited portions of Silva, You, and Kato used in the rejection of claim 1 teach a data processing system with a processor (one or more processors 416, see at least [0055] and Fig. 4) and a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (memory 418 communicatively coupled with the one or more processors 416, see at least [0055] and Fig. 4) as well as the claimed elements. Therefore, claim 17 is rejected under the same rationales used in the rejection of claim 1.
Claims 10-16 are dependent on claim 9 which is directed to a non-transitory machine-readable medium and claims 18-20 are dependent on claim 17 which is directed to a data processing system. The cited portions of the relied upon references used in the rejection of claims 2-8 below, which are dependent on claim 1, teach the non-transitory machine readable medium and data processing system in addition to the claimed elements of the method in claim 1. Therefore, claims 10-16 and 18-20 are rejected under the same rationales used in the rejection of claims 2-8 as outlined below.
Regarding claims 2, 10, and 18, the combination of Silva, You, and Kato teach the elements above and Silva further discloses:
Tracking obstacle states of the one or more moving obstacle is based on sensor data from one or more cameras, a radar unit, or LIDAR (sensor system 104 can include LIDAR, radar, and cameras, see at least [0027])
Regarding claims 3, 11, and 19, the combination of Silva, You, and Kato teach the elements above and Silva further discloses:
further comprising adjusting a throttle, steering, or braking of the ADV based on the planned trajectory for the ADV in view of the predicted movement of the first moving obstacle (system controller 426 controls steering, propulsion, and braking of the vehicle which are used to control the vehicle to follow the trajectory, see at least [0040], [0060], and [0114])
Regarding claims 4, 12, and 20, the combination of Silva, You, and Kato teach the elements above and Silva further discloses:
predicting movement of the first moving obstacle comprises: reconstructing a moving trajectory of the first moving obstacles based on the obstacle states of the first moving obstacle (predicted trajectories of the dynamic object 812 can be adjusted based on the gathered data in the occlusion region 808, see at least [0114]) 
predicting further movement of the first moving obstacle based on the reconstructed moving trajectory of the first moving obstacle (the vehicle 102 is controlled based on the predicted trajectories 818, see at least [0114])
Regarding claims 5 and 13, the combination of Silva, You, and Kato teach the elements above and Silva further discloses:
determining lane configuration of one or more lanes based on obstacle states of the one or more moving obstacles, wherein the movement of the first moving obstacle is predicted further based on the lane configuration (The predicted trajectories 818 can be based at least in part on symbols or regions in the environment such as sidewalks at an intersection. The environment would also include the roads or lanes at the intersection. See at least [0113])
Claims 6-8 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of You and Kato as applied to claims 1, 9, and 17 above, and further in view of Kobilarov et al. (U.S. Patent No. 10,671,076 B1; hereinafter Kobilarov).
Regarding claims 6 and 14, the combination of Silva, You, and Kato teach the elements above but does not teach:
determining traffic flows of the driving environment based on obstacle states of the one or more moving obstacles, wherein the movement of the first moving obstacle is predicted further based on the traffic flows
However, Kobilarov teaches:
determining traffic flows of the driving environment based on obstacle states of the one or more moving obstacles, wherein the movement of the first moving obstacle is predicted further based on the traffic flows (predictive trajectory probability module 412 can determine possible trajectories based on learned traffic patterns, see at least page 26, col. 27, lines 7-11)

Regarding claims 7 and 15, the combination of Silva, You, and Kato teach the elements above but does not teach:
predicting the movement of the first moving obstacle is performed further based on map information and traffic rules
However, Kobilarov teaches:
predicting the movement of the first moving obstacle is performed further based on map information and traffic rules (The decision module 106 generates map information and environment observation information, such as road signs, from the static symbol scanning module 202, see at least page 19, col. 14, lines 4-26; static symbol scanning module 204 uses the data to create an environmental context module 206 which is used to create rules, see at least page 19, col. 14, lines 57-61; the rules are then used to determine which trajectories of vehicles are possible in a given environmental context and according to the rules of the road, see at least page 25, col. 26, lines 26-40).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle path planning disclosed by Silva, the predetermined time and collision avoidance taught by You, and the sensor data buffer at 
Regarding claims 8 and 16, the combination of Silva, You, and Kato teach the elements above but does not teach:
predicting the movement of the first moving obstacle includes predicting slowing or stopping of the first moving obstacle based on a traffic light, stop sign, or intersection perceived in the driving environment
However, Kobilarov teaches:
predicting the movement of the first moving obstacle includes predicting slowing or stopping of the first moving obstacle based on a traffic light, stop sign, or intersection perceived in the driving environment (Predicates 524 can include predicting a trajectory of the third-party vehicle 512 with respect to the stop region 508 where a stop sign 506 is present, see at least page 26, col. 28, lines 18-37.  In the case of an intersection with a stop sign, there is only one rule that the third-party vehicle can follow which is to slow down and stop at the stop sign, see at least page 27, col. 29, lines 4-9)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle path planning disclosed by Silva, the predetermined time and collision avoidance taught by You, and the sensor data buffer at different points in time taught by Kato by adding the predicted slowing or stopping at a stop sign taught by Kobilarov. One of ordinary skill in the art would have been motivated to make this 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prakah-Asante et al. (U.S. Patent Application Publication No. 2006/0226640 A1) teaches monitoring a surrounding for potential collisions with objects and if the detected object does not pose a collision threat, the system goes back to monitoring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/H.L./Examiner, Art Unit 3662    

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662